DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the PTAB Decision rendered 0n 9/9/2021, PROSECUTION IS HEREBY REOPENED. A new set of rejections are set forth below. To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.
A Tech Center Director has approved of reopening prosecution by signing below.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 defines an “automated-application-release-management subsystem” having “a dashboard user interface; an automated-application-release-management controller; an interface to a workflow-execution engine within the cloud-computing facility; an artifact-storage-and-management subsystem; and code-change ratings.”. The claim fails to define any structure or hardware. Accordingly, the claimed “automated-application-release-management subsystem” of Claim 1 is a computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.
It is noted that claim 1 recites “a cloud-computing facility having multiple servers, data-storage devices, and one or more internal networks.”. However, these features of claim 1 are merely the intended use or the environment in which the “automated-application-release-management subsystem” resides, not positively recites elements thereof as evidence by the term “within” in the claimed phrase “subsystem within a cloud-computing facility.”  Therefore, pursuant to MPEP 2106.03(I), “a computer program per se (often referred to as ’software per se’) when claimed as product without any structural recitations” is “not directed to any of the statutory categories” of invention, thus, not statutory.
Claims 2-14 are dependent claims of claim 1 and fail to cure the deficiency of claim 1. Therefore, claims 2-14 are rejected base on their dependency of claim 1.
Similarly, claim 20 is directed to “computer instructions,” software per se. Claim 20 is not a product claim, thus the claim language “stored within one or more physical data-storage device” does not make the claim statutory since a claim directed to a computer program is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson725 (U.S. Patent No. 8,856,725) in view of Anderson315 (U.S. Patent No. 8,677,315).
Regarding claim 1, Anderson725 teaches an automated-application-release-management subsystem within a cloud-computing facility having multiple servers, data-storage devices, and one or more internal networks, the automated-application-release-management subsystem comprising:
a cloud-computing facility (FIG. 1 Software Development System 110) (Anderson725, col. 3, lines 40-46, “The software development system 110 may be implemented by a company or organization to provide development lifecycle services to internal development personnel 102, or the software development system may be implemented in "the cloud" [a cloud-computing facility] to provide services to a variety of organizations across the Internet or other networks 106.”);
an artifact-storage-and-management subsystem (FIG. 1, Code Repository 112 stores code Artifacts 114 and Source Code Control System 116) (Anderson725, col. 3 lines 47-62, “The source code repository 112 stores code artifacts 114 comprising source code components of application software system(s). The code artifacts 114 may represent source code files, modules, object definitions, methods, functions, groups or lines of code, or any combination of these and other source code components. The source code repository 112 may further store change history and revisions to the code artifacts, software revision and version labels, code dependencies, build scripts, and the like for the software systems. The source code repository 112 may be maintained by a source code control system 116. The source code control system 116 may be a component of a software configuration management system,”); and
code-change ratings that are generated, stored, and shared during code-change processing by the automated-application-release-management subsystem (FIG. 1) (Anderson725, col. 3 lines 47-62, “… the software development system 110 includes a source code repository 112. The source code repository 112 stores code artifacts 114 comprising source code components of application software system(s). […] The source code repository 112 may further store change history and revisions to the code artifacts, software revision and version labels, code dependencies, build scripts, and the like for the software systems [during code-change processing]. The source code repository 112 may be maintained by a source code control system 116. The source code control system 116 may be a component of a software configuration management system [shared]” (emphasis added); col. 5 lines 47-51, “… the reputation engine 130 utilizes the code quality metrics 120 collected in regard to all code changes 118 associated with a particular code artifact 114 in the source code repository 112 to compute [generate] the code reputation score 132 [code-change ratings] for that code artifact.” (emphasis added); col. 6 lines 25-31, “Code quality metrics 120 regarding the code change 118 and/or the associated code artifact(s) 114 will be collected for each of these events. The collected code quality metrics 120 may result in a lower code reputation score 132 for the associated code artifact 114 as well as a lower personnel reputation score 134 for the original developer being computed by the reputation engine 130.” and lines 41-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”).
a dashboard user interface;
an automated-application-release-management controller;
an interface to a workflow-execution engine;
However, Anderson315 teaches a dashboard user interface (FIG. 3, pipeline interface screen 300) (Anderson315, col. 8 lines 30-38, “FIG. 3 illustrates an embodiment of a pipeline interface screen 300 to the continuous deployment system 100 displaying a pipeline model representing a deployment process. The pipeline model 305 represents the path that source code takes, from check in of changes to deployment to production. The pipeline interface screen 300 allows a user to define the release process for a particular software project. It provides a visual representation of the release process and the changes flowing through it.”; col. 9 lines 4-8, “A user interacting with the pipeline interface screen 300 can add an approval workflow 355, edit promotion configurations and approve promotions 360 to the next stage by interacting with the screen (e.g., selecting links or buttons, etc.).”). 
Examiner’s note: the BRI of a “dashboard” as used in the claims is “a graphical report (as on a website) of various data relevant to a particular business, group, etc” by Merriam-Webster dictionary. The claim does not define how or in what manner the claim “dashboard user interface” operates or interacts with the user. The claim merely requires a “user interface” with a “dashboard.” And, based on the BRI of a “dashboard,” the “pipeline interface screen 300” illustrated in Fig.3 fully discloses the every aspect of the claimed “dashboard user interface.”   
an automated-application-release-management controller (the terms “application-release” is a synonym for application/software deployment in the software development field. FIG. 1, CDS (continuous deployment system) Manager 130 manages CDS 100) (Anderson315, “A CDS manager 130 [an automated-application-release-management controller] may monitor, track and/or manage the processes of the continuous deployment system 100 [automated-application-release]. The CDS manager 130 can be in communication with other components of the continuous deployment system 100 via a network 135. In the example illustrated in FIG. 1, the CDS manager can access the CDS interface 115, storage nodes 120, and deployment environments 125 via the network 135.” (emphasis added)).  
Examiner’s note: The examiner alternatively would like to point out that the phrase “automated-application-release management” is merely the name or label given to the controller. Names or labels used to identify claimed elements should not be given patentable weight.  Furthermore, the Specification does not give the phrase “automated-application-release-management controller” any special definition such that the specification must be read into this claimed feature. However, if the terms “automated-application-release-management controller” adds functionality to the “controller” then the disclosure of Anderson315 discloses it for the reasons provided above.
an interface (FIG. 1, CDS Interface 115) (Anderson315, col. 3 lines 9-13, “The continuous deployment system 100 can include a CDS interface 115, which can include one or more servers (e.g., a web server) configured to receive and respond to requests from the developer systems 105.” (emphasis added)) to a workflow-execution engine (FIG. 1, Deployment Environment 125) (Anderson315, col. 2 lines 52-56, “The continuous deployment system can allow users to set up automated test workflows to verify and approve the changes at each stage. Then the promotion configuration moves the latest approved changes to the next stage in the pipeline.” (emphasis added); col. 3 lines 34-45, “Typically, a deployment environment 125 [a workflow-execution engine] can include one or more computing systems capable of running the software packages built from the source code. In one embodiment, the deployment environment 125 can include one or more computing nodes configured to emulate computer hardware of the production environment. For example, the continuous deployment system 100 can use one or more computing nodes or testing modules 127 that can execute and test software programs [workflow-execution]. The computing nodes or testing modules may comprise one or more physical computing systems and/or one or more virtual machines instances that are hosted on one or more physical computing systems.”) within the network-computing facility (FIG. 1, Network 135) (Anderson315, col. 3 lines 61-63, “In the example illustrated in FIG. 1, the CDS manager can access the CDS interface 115, storage nodes 120, and deployment environments 125 via the network 135 [the network-computing facility].”);
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Anderson315’s concept of including a dashboard user interface, an automated-application-release-management controller, and an interface to a workflow-execution engine into Anderson725’s system because both systems run a software development system on a software framework that provides a way to build and deploy applications and by incorporate the teaching of Anderson315 into Anderson725 would allow a developer to monitor, track, and manage a deployment system using a system manager via a user interface screen.
Regarding claim 2, the rejection of claim 1 is incorporated and furthermore Anderson725 does not discloses a workflow-based cloud-management system that additionally includes an infrastructure-management-and-administration subsystem and the workflow-execution engine. 
a workflow-based cloud-management system that additionally includes an infrastructure-management-and-administration subsystem (FIG. 1, CDS Manager 130 manages CDS 100) (Anderson315, col. 3 lines 57-63, “A CDS manager 130 may monitor, track and/or manage the processes of the continuous deployment system 100 [automated-application-release]. The CDS manager 130 can be in communication with other components of the continuous deployment system 100 via a network 135 [an infrastructure-management-and-administration subsystem]. In the example illustrated in FIG. 1, the CDS manager can access the CDS interface 115, storage nodes 120, and deployment environments 125 via the network 135.”) and
the workflow-execution engine (FIG. 1, Deployment Environment 125) (Anderson315, col. 2 lines 52-56, “The continuous deployment system can allow users to set up automated test workflows to verify and approve the changes at each stage. Then the promotion configuration moves the latest approved changes to the next stage in the pipeline.” (emphasis added); col. 3 lines 34-45, “Typically, a deployment environment 125 [a workflow-execution engine] can include one or more computing systems capable of running the software packages built from the source code. In one embodiment, the deployment environment 125 can include one or more computing nodes configured to emulate computer hardware of the production environment. For example, the continuous deployment system 100 can use one or more computing nodes or testing modules 127 that can execute and test software programs [workflow-execution]. The computing nodes or testing modules may comprise one or more physical computing systems and/or one or more virtual machines instances that are hosted on one or more physical computing systems.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Anderson315’s concept of a workflow-based 
Regarding claim 3, the rejection of claim 1 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 1 wherein the automated-application-release-management controller controls execution of application-release management pipelines, each application-release-management pipeline representing a sequence of tasks carried out by the automated-application-release-management subsystem to generate a releasable version of an application (Anderson725, col. 9, lines 18-25, “The routine 200 begins at operation 202, where the reputation engine 130 receives new or updated code quality metrics 120.  As described above in regard to FIG. 1, new code quality metrics 120 may be generated automatically as the result of various events that occur through the development lifecycle of the software system, from development and review of code, to testing, build and deployment, and operation in production.”).
Regarding claim 4, the rejection of claim 3 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 3 wherein each application-release-management pipeline comprises one or more stages (development lifecycle stages) (Anderson725, col. 9, lines 18-25, “The routine 200 begins at operation 202, where the reputation engine 130 receives new or updated code quality metrics 120.  As described above in regard to FIG. 1, new code quality metrics 120 may be generated automatically as the result of various events that occur through the development lifecycle of the software system, from development and review of code, to testing, build and deployment, and operation in production.”).
Regarding claim 7, the rejection of claim 4 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 4 wherein the automated application-release-management subsystem:
generates a code-change-rating data structure when a submitted code change is first received (Anderson725, col. 3, lines 65-67, “For example, software development personnel 102 may utilize the source code control system 116 to "check-in" a code change 118 into the source code repository 112.”); and
stores the generated code-change-rating data structure in a data store (Anderson725, col. 6, lines 39-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”).
Regarding claim 8, the rejection of claim 7 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 7 wherein, during processing of a code change, each stage of the application-release-management pipeline following an initial stage that generates the code-change-rating data structure for the code change:
retrieves the code-change-rating data structure from the data store; uses information contained in the code-change-rating data structure to control execution of one or more tasks within the stage; modifies the code-change-rating data structure; and updates the code-change-rating data structure in the data store to contain the modified code change- rating data structure (Anderson725, col. 4, lines 3-17, “The software development personnel 102 may utilize the source code control system 116 to check-out a code artifact 114 from the source code repository 112, modify a portion of the code, and then check-in the modified code. In one embodiment, the source code control system 116 tracks the individual code changes 118 made to the code artifacts 114 in the source code repository 112 through the use of a specific identifier, such as a change list number ("CLN"). In addition, the CLN may be utilized to identify individual code changes 118 throughout the development lifecycle, including code review, testing, build and deployment, and operation in the production environment. The source code repository 112 may further maintain the relationships between code changes 118 and any associated code artifact(s) 114.” and col. 6, lines 39-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”).
Regarding claim 9, the rejection of claim 8 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 8 wherein the code change-rating data structure includes:
a field storing an identifier for the code change; and a field including a current score for the code change (FIG. 1, Code Reputation Scores 132) (Anderson725, col. 6, lines 51-63, “The code ratings 138 may include a quantitative rating for the code artifact 114, such as a conventional "star rating," one or more tags for the code to be used for searching the source code repository 112, a qualitative analysis of the code, such as one or more comments like "this code is a great example of the definition of a singleton in Java," and the like.  The source code ratings module 136 may then combine the code ratings 138 regarding a particular code artifact 114 together in the code ratings data 140.  In one embodiment, the combined quantitative ratings for a code artifact 114 in the code ratings data 140 are further utilized by the reputation engine 130 along with the code quality metrics 120 in the computation of the code reputation score 132 regarding the code artifact.”).
Regarding claim 10, the rejection of claim 9 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 9 wherein the change rating data structure additionally includes information about the processing history carried out by each stage, including an indication of a number of times the stage has received and processed the code change and a stage rating for the code change (Anderson725, col. 3, lines 54-57, “The source code repository 112 may further store change history and revisions to the code artifacts, software revision and version labels, code dependencies, build scripts, and the like for the software systems.”).
Regarding claim 11, the rejection of claim 7 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 7 wherein the automated-application-release-management subsystem:
generates a developer-rating data structure when a developer is first made known to the automated-application-release-management subsystem; and stores the developer-rating data structure in the data store (Anderson725, col. 6, lines 13-18, “The personnel reputation scores 134 may comprise a single, overall reputation score for each of software development personnel I 02, or each person may have separate scores in the various software development roles that they place in the software development environment 100, such as developer, code reviewer, software tester, and the like.”) (Add a new developer/reviewer/tester to the system for the purpose of code rating.).
Regarding claim 12, the rejection of claim 11 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 11 wherein, during processing of a code change, each stage of the application-release-management pipeline:
retrieves the developer-rating data structure for the developer who submitted the code change from the data store; and uses information contained in the developer-rating data structure to control execution of one or more tasks within the stage (Anderson725, col. 7, lines 9-17, “if a particular developer provides a code rating 138 indicating that a particular code artifact 114 has a five-star rating, and that code artifact has a high code reputation score 132 as calculated by the reputation engine 130 from the code quality metrics, then this may weigh in favor of the developer having a higher personnel reputation score 134 in regard to the role of code rater.”) (Codes with higher rating have more chance to be executed than codes with lower rating since they may be prone to bug and may need further review/modification).
Regarding claim 13, the rejection of claim 12 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 12 wherein, during processing of a code change, a final stage of the application-release-management pipeline, following acceptance of the code change:
modifies the developer-rating data structure; and updates the developer-rating data structure in the data store to contain the modified code change-rating data structure (FIG. 1, Personnel Reputation Scores 134) (Anderson725, col. 7, lines 5-9, “the reputation engine 130 may calculate a personnel reputation score 134 regarding development personnel 102 in the role of code rater from the code ratings data 140 and the code reputation scores 132 regarding the same code artifacts 114.”) (Update the development personnel 102 with reputation score 134).
Regarding claim 14, the rejection of claim 11 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 11 wherein the developer-rating data structure includes:
a field storing an identifier for the developer; and a field including a current rating for the developer (FIG. 1, Personnel Reputation Scores 134) (Anderson725, col. 7, lines 5-9, “the reputation engine 130 may calculate a personnel reputation score 134 regarding development personnel 102 in the role of code rater from the code ratings data 140 and the code reputation scores 132 regarding the same code artifacts 114.”) (Update the identified development personnel 102 with the new reputation score 134 by replacing the current reputation score 134.).
Regarding claim 15, Anderson725 teaches a method that maintains code-change and developer ratings within an subsystem that includes generate a releasable version of an application (Anderson725, col. 9, lines 18-25, “The routine 200 begins at operation 202, where the reputation engine 130 receives new or updated code quality metrics 120.  As described above in regard to FIG. 1, new code quality metrics 120 may be generated automatically as the result of various events that occur through the development lifecycle of the software system, from development and review of code, to testing, build and deployment, and operation in production.”), the subsystem operating within a computing facility having multiple servers (FIG. 1 Software Development System 110) (Anderson725, col. 3, lines 40-46, “The software development system 110 may be implemented by a company or organization to provide development lifecycle services to internal development personnel 102, or the software development system may be implemented in "the cloud" [a cloud-computing facility] to provide services to a variety of organizations across the Internet or other networks 106.”), data-storage devices (FIG. 1, Code Repository 112) (Anderson725, col. 3 lines 47-62, “The source code repository 112 stores code artifacts 114 comprising source code components of application software system(s).”) and one or more internal networks (FIG. 1 Software Development System 110) (Anderson725, col. 3, lines 40-46, “The software development system 110 may be implemented by a company or organization to provide development lifecycle services to internal development personnel 102, or the software development system may be implemented in "the cloud" [a cloud-computing facility] to provide services to a variety of organizations across the Internet or other networks 106.”), the method comprising:
generating a code-change-rating data structure when a submitted code change is first received (Anderson725, col. 3, lines 65-67, “For example, software development personnel 102 may utilize the source code control system 116 to "check-in" a code change 118 into the source code repository 112.”);
storing the generated code-change-rating data structure in a data store (Anderson725, col. 6, lines 41-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”);
generating a developer-rating data structure when a developer is first made known to the subsystem; storing the developer-rating data structure in the data store; (Anderson725, col. 6, lines 13-18, “The personnel reputation scores 134 may comprise a single, overall reputation score for each of software development personnel I 02, or each person may have separate scores in the various software development roles that they place in the software development environment 100, such as developer, code reviewer, software tester, and the like.”) (Add a new developer/reviewer/tester to the system for the purpose of code rating.) and
during processing of a code change, each stage of the pipeline following an initial stage that generates the code-change-rating data structure for the code change: 
retrieves the code-change-rating data (FIG. 1, Code Rating 138) structure from the data store (Anderson725, col. 6, lines 41-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”)
retrieves the developer-rating data structure for the developer who submitted the code change from the data store (FIG. 1, Personnel Reputation Scores 134) (Anderson725, col. 6, lines 13-17, “The personnel reputation scores 134 may comprise a single, overall reputation score for each of software development personnel I 02, or each person may have separate scores in the various software development roles that they place in the software development environment 100,”),
uses information contained in one or both of the code-change-rating data structure (FIG. 1 Code Rating 138) and the developer-rating (FIG. 1, Personnel Reputation Scores 134) data structure to control execution of one or more tasks within the stage (Anderson725, col. 5, lines 47-51, “the reputation engine 130 utilizes the code quality metrics 120 collected in regard to all code changes 118 associated with a particular code artifact 114 in the source code repository 112 to compute the code reputation score 132 for that code artifact.” col 6. lines 51-68, “The source code ratings module 136 may then combine the code ratings 138 regarding a particular code artifact 114 together in the code ratings data 140. […] In another embodiment, the weight given the various code ratings 138 in the code ratings data 140 in the computation of the code reputation score 132 for a code artifact 114 may depend on the personnel reputation score 134 of the developer personnel providing the code rating.” col. 5, lines 37-41, “the reputation engine 130 may use various combinations of the code quality metrics 120, the code ratings data 140 and the personnel reputation scores 134”),
modifies the code-change-rating data structure (Anderson725, col. 5 line 65 – col. 6 line 12 “the reputation engine 130 may further use the code quality metrics 120 to compute personnel reputation scores 134 regarding development personnel 102 in the environment 100. For example, if a particular code change 118 is deployed to production, and the deployment must then be rolled back due to bugs in the code, the code quality metrics 120 regarding this event may weigh negatively towards the personnel reputation score 134 regarding the development personnel 102 that developed the offending code […] In addition, the code quality metrics 120 regarding this event may further weigh negatively towards the personnel reputation score 134 of the development personnel 102 who reviewed the code, those who tested it, and the like.”); and 
updates (adjusts) the code-change-rating data structure in the data store to contain the modified code-change-rating data structure (Anderson725, col. 8, lines 30-35 “the calculations utilized by the reputation engine 130 in calculating the code reputation scores 132 and personnel reputation scores 134 may be adjusted over time as additional code quality metrics 120 and/or code ratings data 140 are collected, and the impact of these values on the reputation scores are assessed.”)
Anderson725 did not specifically teach one or more application-release-management pipelines and each application-release-management pipeline representing a sequence of tasks carried out by the automated-application-release-management subsystem and each application-release-management pipeline comprising one or more stages.
However, Anderson315 teaches one or more application-release-management pipelines and each application-release-management pipeline representing a sequence of tasks carried out by the automated-application-release-management subsystem and each application-release-management pipeline comprising one or more stages (the terms “application-release” is a synonym for application/software deployment in the software development field. FIG. 1, CDS Manager 130 manages CDS 100) (Anderson315, col. 2 lines 52-56, “The continuous deployment system can allow users to set up automated test workflows to verify and approve the changes at each stage. Then the promotion configuration moves the latest approved changes to the next stage in the pipeline.” (emphasis added) col. 3 lines 57-63, “A CDS manager 130 may monitor, track and/or manage the processes of the continuous deployment system 100 [application-release-management]” (emphasis added)) (Anderson315, col. 3 lines 57-63, “A CDS manager 130 [an automated-application-release-management controller] may monitor, track and/or manage the processes of the continuous deployment system 100 [automated-application-release]. The CDS manager 130 can be in communication with other components of the continuous deployment system 100 via a network 135. In the example illustrated in FIG. 1, the CDS manager can access the CDS interface 115, storage nodes 120, and deployment environments 125 via the network 135.” (emphasis added)) 
“automated-application-release management” is merely the name or label given to the subsystem. Names or labels used to identify claimed elements should not be given patentable weight.  Furthermore, the specification does not give the phrase “automated-application-release-management subsystem” any special definition such that the specification must be read into this claimed feature. However, if the terms “automated-application-release-management” adds functionality to the “subsystem,” then the disclosure of Anderson315 discloses it for the reasons provided above.
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Anderson315’s concept of including an application release management pipeline and a pipeline interface to a workflow-execution engine within an internal network and an automated-application-release-management subsystem into Anderson725’s system because both systems run a software development system on a software framework that provides a way to build and deploy applications and by incorporate the teaching of Anderson315 into Anderson725 would allow a developer to monitor, track, and manage pipeline stages in a deployment system in an internal network using a system manager.
Regarding claim 16, it is the method claim corresponding to the system claim 13. Therefore, claim 16 is rejected for the same reasons as claim 13.
Regarding claim 17, it is the method claim corresponding to the system claim 9. Therefore, claim 16 is rejected for the same reasons as claim 9.
Regarding claim 18,
Regarding claim 19, it is the method claim corresponding to the system claim 14. Therefore, claim 16 is rejected for the same reasons as claim 14.
Regarding claim 20, Anderson725 teaches computer instructions, stored within one or more physical data-storage devices, that, when executed on one or more processors within a computing facility having multiple servers (FIG. 1 Software Development System 110) (Anderson725, col. 3, lines 40-46, “The software development system 110 may be implemented by a company or organization to provide development lifecycle services to internal development personnel 102, or the software development system may be implemented in "the cloud" [a cloud-computing facility] to provide services to a variety of organizations across the Internet or other networks 106.”), data-storage devices (FIG. 1, Code Repository 112) (Anderson725, col. 3 lines 47-62, “The source code repository 112 stores code artifacts 114 comprising source code components of application software system(s).”), and one or more internal networks (FIG. 1 Software Development System 110) (Anderson725, col. 3, lines 40-46, “The software development system 110 may be implemented by a company or organization to provide development lifecycle services to internal development personnel 102, or the software development system may be implemented in "the cloud" [a cloud-computing facility] to provide services to a variety of organizations across the Internet or other networks 106.”), control the computing facility to maintain code-change and developer ratings within a subsystem (Anderson725, col. 9, lines 18-25, “The routine 200 begins at operation 202, where the reputation engine 130 receives new or updated code quality metrics 120.  As described above in regard to FIG. 1, new code quality metrics 120 may be generated automatically as the result of various events that occur through the development lifecycle of the software system, from development and review of code, to testing, build and deployment, and operation in production.”), operating within the computing facility, that generate a releasable version of an application (Anderson725, col. 9, lines 18-25, “The routine 200 begins at operation 202, where the reputation engine 130 receives new or updated code quality metrics 120.  As described above in regard to FIG. 1, new code quality metrics 120 may be generated automatically as the result of various events that occur through the development lifecycle of the software system, from development and review of code, to testing, build and deployment, and operation in production.”);
generating a code-change-rating data structure when a submitted code change is first received (Anderson725, col. 3, lines 65-67, “For example, software development personnel 102 may utilize the source code control system 116 to "check-in" a code change 118 into the source code repository 112.”);
storing the generated code-change-rating data structure in a data store (Anderson725, col. 6, lines 42-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”);
generating a developer-rating data structure when a developer is first made known to the subsystem; storing the developer-rating data structure in the data store; (Anderson725, col. 6, lines 13-18, “The personnel reputation scores 134 may comprise a single, overall reputation score for each of software development personnel I 02, or each person may have separate scores in the various software development roles that they place in the software development environment 100, such as developer, code reviewer, software tester, and the like.”) (Add a new developer/reviewer/tester to the system for the purpose of code rating.) and
during processing of a code change, each stage of the pipeline following an initial stage that generates the code-change-rating data structure for the code change: 
retrieves the code-change-rating data (FIG. 1, Code Rating 138) structure from the data store (Anderson725, col. 6, lines 41-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”)
retrieves the developer-rating data structure for the developer who submitted the code change from the data store (FIG. 1, Personnel Reputation Scores 134) (Anderson725, col. 6, lines 13-17, “The personnel reputation scores 134 may comprise a single, overall reputation score for each of software development personnel I 02, or each person may have separate scores in the various software development roles that they place in the software development environment 100,”),
uses information contained in one or both of the code-change-rating data structure (FIG. 1 Code Rating 138) and the developer-rating (FIG. 1, Personnel Reputation Scores 134) data structure to control execution of one or more tasks within the stage (Anderson725, col. 5, lines 47-51, “the reputation engine 130 utilizes the code quality metrics 120 collected in regard to all code changes 118 associated with a particular code artifact 114 in the source code repository 112 to compute the code reputation score 132 for that code artifact.” col 6. lines 51-68, “The source code ratings module 136 may then combine the code ratings 138 regarding a particular code artifact 114 together in the code ratings data 140. […] In another embodiment, the weight given the various code ratings 138 in the code ratings data 140 in the computation of the code reputation score 132 for a code artifact 114 may depend on the personnel reputation score 134 of the developer personnel providing the code rating.” col. 5, lines 37-41, “the reputation engine 130 may use various combinations of the code quality metrics 120, the code ratings data 140 and the personnel reputation scores 134”),
modifies the code-change-rating data structure (Anderson725, col. 5 line 65 – col. 6 line 12 “the reputation engine 130 may further use the code quality metrics 120 to compute personnel reputation scores 134 regarding development personnel 102 in the environment 100. For example, if a particular code change 118 is deployed to production, and the deployment must then be rolled back due to bugs in the code, the code quality metrics 120 regarding this event may weigh negatively towards the personnel reputation score 134 regarding the development personnel 102 that developed the offending code […] In addition, the code quality metrics 120 regarding this event may further weigh negatively towards the personnel reputation score 134 of the development personnel 102 who reviewed the code, those who tested it, and the like.”); and 
updates (adjusts) the code-change-rating data structure in the data store to contain the modified code-change-rating data structure (Anderson725, col. 8, lines 30-35 “the calculations utilized by the reputation engine 130 in calculating the code reputation scores 132 and personnel reputation scores 134 may be adjusted over time as additional code quality metrics 120 and/or code ratings data 140 are collected, and the impact of these values on the reputation scores are assessed.”)
Anderson725 did not specifically teach one or more application-release-management pipelines and each application-release-management pipeline representing a sequence of tasks carried out by the automated-application-release-management subsystem and each application-release-management pipeline comprising one or more stages;
an automated-application-release-management subsystem;
However, Anderson315 teaches one or more application-release-management pipelines and each application-release-management pipeline representing a sequence of tasks carried out by the automated-application-release-management subsystem and each application-release-management pipeline comprising one or more stages (the term “application-release” is a synonym for application/software deployment in the software development field. FIG. 1, Deployment Environment 125) (Anderson315, col. 2 lines 52-56, “The continuous deployment system can allow users to set up automated test workflows to verify and approve the changes at each stage. Then the promotion configuration moves the latest approved changes to the next stage in the pipeline.” (emphasis added) col. 3 lines 57-63, “A CDS manager 130 may monitor, track and/or manage the processes of the continuous deployment system 100 [application-release-management]” (emphasis added))
an automated-application-release-management subsystem (FIG. 1, CDS Manager 130 manages CDS 100) (Anderson315, col. 3 lines 57-63, “A CDS manager 130 [an automated-application-release-management controller] may monitor, track and/or manage the processes of the continuous deployment system 100 [automated-application-release]. The CDS manager 130 can be in communication with other components of the continuous deployment system 100 via a network 135. In the example illustrated in FIG. 1, the CDS manager can access the CDS interface 115, storage nodes 120, and deployment environments 125 via the network 135.” (emphasis added)); 
“automated-application-release management” is merely the name or label given to the subsystem. Names or labels used to identify claimed elements should not be given patentable weight.  Furthermore, the specification does not give the phrase “automated-application-release-management subsystem” any special definition such that the specification must be read into this claimed feature. However, if the terms “automated-application-release-management” adds functionality to the “subsystem,” then the disclosure of Anderson315 discloses it for the reasons provided above.
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Anderson315’s concept of including an application release management pipeline and a pipeline interface to a workflow-execution engine within an internal network and automated-application-release-management subsystem into Anderson725’s system because both systems run a software development system on a software framework that provides a way to build and deploy applications and by incorporate the teaching of Anderson315 into Anderson725 would allow a developer to monitor, track, and manage pipeline stages in a deployment system in an internal network using a system manager and pipeline manager.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson725 in view of Anderson315 in further view of Atlassian (NPL: Atlassian. “REST Plugin Module.”).
Regarding claim 5, the rejection of claim 4 is incorporated and furthermore Anderson725 and Anderson 315 taught the automated-application-release-management subsystem of claim 4 wherein each application-release-management-pipeline stage comprises:
a set of one or more tasks (Anderson725, col. 2, lines 53-56, “Generally, program modules include routines, programs, components, data structures, and other types of structures that perform particular tasks or implement particular abstract data types.” Lines 65-67 “The embodiments described herein may also be practiced in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network.”);
Anderson725 and Anderson 315 did not specifically teach a plug-in framework that maps entry points in the tasks to entry points within sets of routine and/or function entry points in descriptors within the set of sets of descriptors.
However, Atlassian teaches a plug-in framework that maps entry points in the tasks to entry points within sets of routine and/or function entry points in descriptors within the set of sets of descriptors (Atlassian, page 1, Mapping the URL to a Resource, “3. /rest - The application’s web.xml deployment descriptor file maps the URLs to the relevant servlets. So in this case, it maps /rest to our REST servlet, which points to our REST plugin module type.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Atlassian’s concept of executing the system in the REST environment framework with deployment descriptor files maps to the relevant tasks running on servlet into Anderson725 and Anderson 315’s system because both systems run a software development system on a software framework that provides a way to build and deploy applications and by incorporate the teaching of Atlassian into Anderson725 and Anderson 315  would allow the system to use deployment descriptor files to map to the relevant tasks running on servlet.
Regarding claim 6, the rejection of claim 5 is incorporated and furthermore Anderson725 and Anderson315 taught the automated-application-release-management subsystem of claim 5 wherein the tasks include tasks of task types selected from among:
initialization tasks; deployment tasks; run-tests tasks; gating-rule tasks; and finalize tasks (Anderson725, col. 9, lines 18-25, “The routine 200 begins at operation 202, where the reputation engine 130 receives new or updated code quality metrics 120.  As described above in regard to FIG. 1, new code quality metrics 120 may be generated automatically as the result of various events that occur through the development lifecycle of the software system, from development and review of code, to testing, build and deployment, and operation in production.”).
Conclusion
When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH K LUU whose telephone number is (571)272-6150.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH LUU/
Examiner, Art Unit 2191

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                                                                                                                                                                                                        



/SEEMA S RAO/Director, Art Unit 2100